DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed June 17, 2022. Claim 16 has been cancelled and claims 21-24 have been added. Claim 11, 13-15 and 17-20 have been amended. Claims 11-15 and 17-24 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 112 rejection. Applicant's arguments/amendments filed June 17, 2022 regarding the 35 USC § 112 rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, the 35 USC § 112 rejection is withdrawn.

5.	35 USC § 102 Rejection. Applicant's arguments/amendments filed June 17, 2022 regarding the previous 35 USC § 102 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Mintz et al, US 2020/0234582, presented in this Final Office Action. Therefore, the prior 35 USC § 102 rejection is withdrawn in view of the new added features in the amended claims. 
	The applicant argues that “Buchholz and Cross do not render unpatentable any of the present claims, and the rejection should be withdrawn, for at least the following reasons. 
Independent claims 11 and 18-20, as amended herein without prejudice, recite that respective trajectories of road users are predicted by the external computer according to a stored digital map. With respect to claim 16, the Office Action asserts that pars. 41, 91, and 94 of Cross disclose this feature. However, Cross was filed December 31, 2020 which is after the February 28, 2018 priority date of the present application. In this regard, a certified English translation of DE 10 2018 202 966.0 filed February 28, 2018, to which the present application claims priority, is filed herewith.”

Pursuant to MPEP 2131 Anticipation — Application of 35 U.S.C. 102 (a), (b), and (e), “"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). >"When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).”

Pursuant to MPEP 2144.01 Implicit Disclosure, “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) …; In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R¢ portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).”.


Pursuant to MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation, “The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999)”

However, the examiner respectfully disagrees. Claims 11, 18, 19 and 20 were rejected under 35 U.S.C. § 102 as anticipated by U.S. Pat. App. Pub. No. 2014/0372016 ("Buchholz"), not the combination of Buchholz and Cross as asserted by the applicant. Claims 16-17 were rejected by the combination of Buchholz and Cross under 35 U.S.C. § 103. Buchholz alone can anticipate all the limitations of the claimed invention as view by the examiner since the limitations are either expressly or inherently described, in a single prior art reference and the amended claims recite structures or compositions within the scope of the claim that are known in the prior art. For example, amended claim 1 recites an external computer and a stored digital map. This limitation is conventional and known in the prior art. Therefore, this structure is deemed anticipated in conjunction with all the other features already anticipated by Buchholz. Additionally, the limitation of “a computer that is external from the at least one automated vehicle” is taught by Cross under 35 U.S.C. § 103 in the prior None-Final rejection since the effective filing date of Cross is before the priority day of the claimed invention and at least Patent 9,953,522 filed October 20, 2016 discloses this feature. Therefore, it would be obvious and proper to combine Buchholz and Cross. As far as “a stored digital map”, this limitation is also deemed anticipated and/or taught by the prior art references because it is conventional and well known in the art. Buchholz discloses a navigation system, which is known to store internally or externally, using a server, digital maps. Stored digital maps have been used for navigation purposes, positioning, guidance, etc., before the priority date of the present application. Therefore, the limitations argued by the applicant are inherently described in a single prior art reference and/or deemed anticipated for being structures or compositions known in the prior art. However, to show that the limitation is conventional and well known in the art, the examiner has added the reference of Mintz to clarify the position of the examiner with respect to the applicant arguments. 

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation of amended claim 13 and new claim 22 of “wherein sensors of the road users detect surroundings” and “wherein the sensor is installed on the automated vehicle or on another automated vehicle” respectively, must be shown or the feature(s) canceled from the claim(s).  The drawings only show sensor systems in an infrastructure (fig 1, item 10). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 11-15 and 17-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

9.	Claim 11 recites “predicting respective trajectories of the road users according to a stored digital map”. There is no description in the original specification filed 17 July 2020 of how a map predicts trajectories of road users. There is some description of the use of digital maps, however, the specification does not specifically refer to the digital maps having the capacity of predicting a travel route/trajectory. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how a store map predict trajectories of the road users, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-11 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 12-15, 17, and 23-24 depend from claim 11 and therefore include the same limitation as claim 11 so they are rejected for the same reason.
Claims 18-20 contain similar limitations so they are rejected for similar reasons.
Claims 21-22 depend from claim 18, and therefore include the same limitations as claim 18, so they are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 11-15 and 17-24 are rejected under 35 U.S.C 103 as being unpatentable over Buchholz et al, US 2014/0372016, in view of Mintz et al, US 2020/0234582, hereinafter referred to as Buchholz and Mintz, respectively.

Regarding claim 11, Buchholz discloses a method for operating at least one automated vehicle (See at least ¶ 59, “planned maneuvers of the motor vehicles may advantageously also be transmitted. This is especially feasible when the motor vehicle is in a partially or fully automated driving mode.”), comprising the following steps: 
detecting road users by sensors using the at least one automated vehicle and/or using sensor systems in an infrastructure (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”); 
ascertaining, by a computer that is external from the at least one automated vehicle, predicted traffic routes for the road users by predicting respective trajectories of the road users (See at least item 4, ¶ 75, “when the motor vehicles 1 and 2 are still relatively far away from the intersection 3, the coordination device 4 can initially assume for the determination of the trajectory of the motor vehicle 2 that the motor vehicle 2 takes into account the red traffic light and slows down. Thus, a trajectory can first be calculated for the motor vehicle 2 with a high probability”),, (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”), (The examiner notes that the coordination device 4 is equivalent to an external computer that predict traffic route); 
transmitting control data corresponding to the predicted traffic route to the automated vehicle (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”), (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”); and 
operating the automated vehicle according to the control data (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”).
Buchholz fails to explicitly disclose according to a stored digital map (The examiner notes that the use of digital are known and conventional in the art for navigation, positioning, and guidance. Buchholz discloses in ¶ 39 a planned route of a navigation system. Therefore, it would be obvious to store a digital map to predict traffic routes).
However, Mintz teaches according to a stored digital map (See at least ¶ 109, “Traffic mapping layer, may refer to a system, apparatus and methods which map dynamic traffic information, generated by remote data sources in order to support higher level layers of a path control system. The higher level layers of the path control system, which are supported by said dynamic information, are the traffic prediction layer applying traffic predictions and the paths planning layer applying calculation and assignment of path controlled trips”), (See at least ¶ 110, “the mapping of said dynamic information on a stored road map may fully be applied by a traffic mapping center, or be shared by the traffic mapping layer with relevant supported system layers and/or a system which is an external system to the path control system”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buchholz and include according to a stored digital map as taught by Mintz because it would allow the method to apply calculation of paths that produce accordingly and according to controllable traffic predictions preferably coordinated sets of paths for vehicles using path controlled trips  and provide high quality traffic related data source from vehicles for dynamic mapping of traffic flow and trip demand (Mintz ¶ 115, 142).

Regarding claim 12, Buchholz discloses the method as recited in claim 1 1, wherein the control data are trajectory data (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”).

Regarding claim 13, Buchholz discloses the method as recited in claim 11.
Buchholz fails to explicitly discloses wherein sensors of the road users detect surroundings to produce sensor data that are transmitted to the computer (The examiner notes that lidar, radar, cameras, etc. are examples of vehicles sensors that are conventional and known. Equally the use of V2V, V2I, V2X to send and receive information is conventional and known in the art as well. Additionally, Mintz also teaches this reference), (See at least ¶ 39, “information can be obtained that supplements the sensor information. Thus, in particular via Car2x-communication, each of the motor vehicles may, for example, transmit its own position, parameters of the motor vehicle, such as speed, steering angle and the like and/or planned maneuvers”), (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”), (See at least ¶ 19, “can be in particular camera data, although, for example, thermal data, data from ultrasonic distance sensors, radar sensors, and the like may also be used”).
However, Mintz teaches wherein sensors of the road users detect surroundings to produce sensor data that are transmitted to the computer (See at least ¶ 105, “under conditions in which vehicle to vehicle data communication is applied, each vehicle may use its sensor related measurements to estimate relative distance of surrounding vehicles in addition to complementary measurements generated by neighbor vehicles, and accordingly to improve its measurements”), (See at least ¶ 329, “sensing with high definition/resolution road and/or lane maps wherein localization means may include sensors such as Laser scanner(s) (LIDAR) and/or radar(s) and/or camera(s) supported by computer vision estimation methods to determine the location of a vehicle on road maps typically on high
 resolution maps serving autonomous vehicles”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buchholz and include wherein sensors of the road users detect surroundings to produce sensor data that are transmitted to the computer as taught by Mintz because it would allow the method to improve or to substitute commercial navigation service solutions, applying under such upgrade or substitution a new highly efficient proactive traffic control for city size or metropolitan size traffic (Mintz ¶ 38).

Regarding claim 14, Buchholz discloses the method as recited in claim 11, wherein the control data include defined sub-routes (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”), (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”).

Regarding claim 15, Buchholz discloses the method as recited in claim 11, further comprising the automated vehicle obtaining input, via a human machine interface, of an instruction to be autonomously operated according to the control data from the computer, the operating step being performed responsive to the obtaining of the input (See at least ¶ 13, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both.”), (See at least ¶ 68, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”), (See at least claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle”).

Regarding claim 17, Buchholz discloses the method as recited in claim 11, wherein at least one traffic infrastructure installation is controlled using the computing device by the computer (See at least item 4, ¶ 75, “when the motor vehicles 1 and 2 are still relatively far away from the intersection 3, the coordination device 4 can initially assume for the determination of the trajectory of the motor vehicle 2 that the motor vehicle 2 takes into account the red traffic light and slows down. Thus, a trajectory can first be calculated for the motor vehicle 2 with a high probability”),, (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”), (The examiner notes that the coordination device 4 is equivalent to an external computer that predict traffic route).

Regarding claim 18, Buchholz discloses a system for operating an automated vehicle, the system comprising: 
 a sensor, wherein the sensor is configured to detect road users  (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”);
a computer, where the computer is programmed to calculate predicted traffic routes for the road users by predicting respective trajectories of the road users (See at least item 4, ¶ 75, “when the motor vehicles 1 and 2 are still relatively far away from the intersection 3, the coordination device 4 can initially assume for the determination of the trajectory of the motor vehicle 2 that the motor vehicle 2 takes into account the red traffic light and slows down. Thus, a trajectory can first be calculated for the motor vehicle 2 with a high probability”),, (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”), (The examiner notes that the coordination device 4 is equivalent to an external computer that predict traffic route); and 
a transmitter, wherein the transmitter is configured to transmit control data corresponding to the predicted traffic routes to the automated vehicle (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”) (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”), (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”).
Buchholz fails to explicitly disclose according to a stored digital map (The examiner notes that the use of digital are known and conventional in the art for navigation, positioning, and guidance. Buchholz discloses in ¶ 39 a planned route of a navigation system. Therefore, it would be obvious to store a digital map to predict traffic routes).
However, Mintz teaches according to a stored digital map (See at least ¶ 109, “Traffic mapping layer, may refer to a system, apparatus and methods which map dynamic traffic information, generated by remote data sources in order to support higher level layers of a path control system. The higher level layers of the path control system, which are supported by said dynamic information, are the traffic prediction layer applying traffic predictions and the paths planning layer applying calculation and assignment of path controlled trips”), (See at least ¶ 110, “the mapping of said dynamic information on a stored road map may fully be applied by a traffic mapping center, or be shared by the traffic mapping layer with relevant supported system layers and/or a system which is an external system to the path control system”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buchholz and include according to a stored digital map as taught by Mintz because it would allow the system to apply calculation of paths that produce accordingly and according to controllable traffic predictions preferably coordinated sets of paths for vehicles using path controlled trips  and provide high quality traffic related data source from vehicles for dynamic mapping of traffic flow and trip demand (Mintz ¶ 115, 142).

Regarding claim 19, Buchholz discloses a method, comprising: 
providing a system, the system including: 
 a sensor, wherein the sensor is configured to detect road users  (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”);
a computer, where the computer is programmed to calculate predicted traffic routes for the road users by predicting respective trajectories of the road users (See at least item 4, ¶ 75, “when the motor vehicles 1 and 2 are still relatively far away from the intersection 3, the coordination device 4 can initially assume for the determination of the trajectory of the motor vehicle 2 that the motor vehicle 2 takes into account the red traffic light and slows down. Thus, a trajectory can first be calculated for the motor vehicle 2 with a high probability”),, (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”), (The examiner notes that the coordination device 4 is equivalent to an external computer that predict traffic route); and 
a transmitter, wherein the transmitter is configured to transmit control data corresponding to the predicted traffic routes to the automated vehicle (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”) (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”), (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”); and 
using the for operating the automated vehicle in urban surroundings (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”).
Buchholz fails to explicitly disclose according to a stored digital map (The examiner notes that the use of digital are known and conventional in the art for navigation, positioning, and guidance. Buchholz discloses in ¶ 39 a planned route of a navigation system. Therefore, it would be obvious to store a digital map to predict traffic routes).
However, Mintz teaches according to a stored digital map (See at least ¶ 109, “Traffic mapping layer, may refer to a system, apparatus and methods which map dynamic traffic information, generated by remote data sources in order to support higher level layers of a path control system. The higher level layers of the path control system, which are supported by said dynamic information, are the traffic prediction layer applying traffic predictions and the paths planning layer applying calculation and assignment of path controlled trips”), (See at least ¶ 110, “the mapping of said dynamic information on a stored road map may fully be applied by a traffic mapping center, or be shared by the traffic mapping layer with relevant supported system layers and/or a system which is an external system to the path control system”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buchholz and include according to a stored digital map as taught by Mintz because it would allow the method to apply calculation of paths that produce accordingly and according to controllable traffic predictions preferably coordinated sets of paths for vehicles using path controlled trips  and provide high quality traffic related data source from vehicles for dynamic mapping of traffic flow and trip demand (Mintz ¶ 115, 142).

Regarding claim 20, Buchholz discloses a non-transitory computer-readable data carrier on which is stored a computer program including program code that is executable by a computer that is external to an automated vehicle and that, when executed by the computer, causes the computer to perform a method, the method comprising:
Obtaining sensor data from a sensor, the sensor data being of detected road users (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”); 
ascertaining predicted traffic routes for the road users by predicting respective trajectories of the road users (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”); 
transmitting to the automated vehicle control data that corresponds to the predicted traffic routes (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”) (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”); and 
that controls an automated operation of the automated vehicle (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”).
Buchholz fails to explicitly disclose according to a stored digital map (The examiner notes that the use of digital are known and conventional in the art for navigation, positioning, and guidance. Buchholz discloses in ¶ 39 a planned route of a navigation system. Therefore, it would be obvious to store a digital map to predict traffic routes).
However, Mintz teaches according to a stored digital map (See at least ¶ 109, “Traffic mapping layer, may refer to a system, apparatus and methods which map dynamic traffic information, generated by remote data sources in order to support higher level layers of a path control system. The higher level layers of the path control system, which are supported by said dynamic information, are the traffic prediction layer applying traffic predictions and the paths planning layer applying calculation and assignment of path controlled trips”), (See at least ¶ 110, “the mapping of said dynamic information on a stored road map may fully be applied by a traffic mapping center, or be shared by the traffic mapping layer with relevant supported system layers and/or a system which is an external system to the path control system”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buchholz and include according to a stored digital map as taught by Mintz because it would allow the method to apply calculation of paths that produce accordingly and according to controllable traffic predictions preferably coordinated sets of paths for vehicles using path controlled trips  and provide high quality traffic related data source from vehicles for dynamic mapping of traffic flow and trip demand (Mintz ¶ 115, 142).

Regarding claim 21, Buchholz discloses the system as recited in claim 18, wherein the senor is installed in an infrastructure component (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”).

Regarding claim 22, Buchholz discloses the system as recited in claim 18.
Buchholz fails to explicitly disclose wherein the sensor is installed on the automated vehicle or on another automated vehicle (The examiner notes that lidar, radar, cameras, etc. are examples of vehicles sensors that are conventional and known. Equally the use of V2V, V2I, V2X to send and receive information is conventional and known in the art as well. Additionally, Mintz also teaches this reference), (See at least ¶ 39, “information can be obtained that supplements the sensor information. Thus, in particular via Car2x-communication, each of the motor vehicles may, for example, transmit its own position, parameters of the motor vehicle, such as speed, steering angle and the like and/or planned maneuvers”), (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”), (See at least ¶ 19, “can be in particular camera data, although, for example, thermal data, data from ultrasonic distance sensors, radar sensors, and the like may also be used”).
However, Mintz teaches wherein the sensor is installed on the automated vehicle or on another automated vehicle (See at least ¶ 105, “under conditions in which vehicle to vehicle data communication is applied, each vehicle may use its sensor related measurements to estimate relative distance of surrounding vehicles in addition to complementary measurements generated by neighbor vehicles, and accordingly to improve its measurements”), (See at least ¶ 329, “sensing with high definition/resolution road and/or lane maps wherein localization means may include sensors such as Laser scanner(s) (LIDAR) and/or radar(s) and/or camera(s) supported by computer vision estimation methods to determine the location of a vehicle on road maps typically on high
 resolution maps serving autonomous vehicles”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buchholz and include wherein the sensor is installed on the automated vehicle or on another automated vehicle as taught by Mintz because it would allow the method to improve or to substitute commercial navigation service solutions, applying under such upgrade or substitution a new highly efficient proactive traffic control for city size or metropolitan size traffic (Mintz ¶ 38).

Regarding claim 23, Buchholz discloses the method as recited in claim 15, wherein the instruction is input prior to the transmission of the control data (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”), (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”).

Regarding claim 24, Buchholz discloses the method as recited in claim 23, further comprising the computer transmitting to the automated vehicle a notice that control by the computer is available, the human machine interface providing an option to obtain the input in response to the notice (See at least ¶ 13, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both.”), (See at least ¶ 68, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”), (See at least claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle”), (The examiner notes that a notice that control by the computer is available is equivalent to displaying the driving instruction on a display device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665